ACCEPTED
                                                                                     14-14-00718-cr
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               6/22/2015 7:32:15 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                                No. 14-14-00718-CR

                                     In the                        FILED IN
                                                            14th COURT OF APPEALS
                                Court of Appeals               HOUSTON, TEXAS
                                    For the                 6/22/2015 7:32:15 AM
                           Fourteenth District of Texas     CHRISTOPHER A. PRINE
                                                                     Clerk
                                  At Houston

                            

                                  No. 1370868
                            In the 182nd District Court
                              Of Harris County, Texas

                            

                          HENRY DEMOND DORSEY
                                 Appellant
                                    v.
                           THE STATE OF TEXAS
                                 Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for murder. Appellant pled not guilty, but a
         jury found him guilty of the charged offense. The jury assessed
         sentence at 55 years confinement in the Texas Department of
         Criminal Justice. Appellant filed timely notice of appeal.
2. Appellant filed an appellate brief on March 23, 2015.

3. The State’s appellate brief is due on May 22, 2015.

4. This is the State’s third request for an extension in this case. The
   State’s response has taken longer than expected because she was
   unexpectedly set for oral argument in Patrick Earvin v. State, No. 14-
   14-00702-CR & 14-14-00703-CR. She had to cease work on this brief
   to prepare for arguments taking roughly a week of time she had
   expected to devote to this case.

5. The State requests this extension of time in which to file its brief, and
   the undersigned attorney believes that a brief can be filed by July 10,
   2015. She has begun review of the lengthy record, but has not been
   able to complete the necessary reading. Several more days of record
   review are required before she can write the brief.

6. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but one is presently
         deployed on active military service and unable to carry a
         caseload, and the chief is often required to perform so many
         administrative tasks he cannot carry a caseload. Accordingly,
         the remaining members of the appellate division are currently
         assigned a caseload of approximately 62 active cases showing
         an average of 4.7 briefs per prosecutor.

      b. The attorney to whom this case is assigned has six outstanding
         briefs assigned to her including this one, one of which was
         recently reinstated after abatement.

      c. Between the time that the appellant filed his brief in this case
         and this State’s motion for extension, the undersigned prepared
         for oral argument which she intends to present today, and filed
         the following written documents, namely: the brief on Patrick
         Earvin, No. 14-14-00702-CR and 703-CR, William Dixon, No.
         14-14-00510-CR, Gerald Darby, No. 14-14-00687-CR, and
   Penton v. State, No. 14-14-00406-CR, she also prepared
   proposed findings and conclusions in Penton, as well as filing a
   lengthy brief on Uvukansi v. State, No. 01-14-00527-CR. She
   prepared a bench brief on a pending trial matter in State v. Alas,
   No. 1437254 for prosecutors in the 338th District Court. And
   she attended the 2015 Conference on Criminal Appeals.

d. The workload of this prosecutor is not out of the ordinary in
   the appellate division of the Harris County District Attorney’s
   Office.

e. In addition to its assignments in responding to appellate briefs,
   the appellate division of the Harris County District Attorney’s
   Office also answers questions from trial prosecutors. These
   questions frequently occur in the middle of or immediately
   before trial, and therefore other work must be put aside to
   answer these pressing questions. Harris County has 25
   Criminal District Courts and 15 County Criminal Courts at Law,
   and this particular prosecutor is tasked with answering
   questions related to Texas Code of Criminal Procedure article
   39.14 regarding discovery changes, is one of two prosecutors
   tasked with answering any juvenile law related questions, and
   answers questions from five felony courts in addition to the
   three juvenile courts. As part of those tasks she handled a
   number of questions during the trial of Victor Alas in the 338th
   District Court that took a number of hours away from her
   briefing duties requiring expedited responses to issues that
   developed during trial.

f. The Harris County District Attorney’s Office Appellate Division
   is experiencing a significant workload at present. Appellate
   prosecutors, including the undersigned attorney, are working as
   quickly as possible to complete as many briefs as possible as
   quickly as possible while still addressing all the issues raised by
   appellant’s as thoroughly as necessary to see that justice is
   done on each appeal. Accounting for varying staffing levels, the
   output of the division is not significantly different than it was
   this time last year. However, because of the high workload per
   prosecutor, as well as the greater length and complexity of
               appeals being brought in this county, it often takes longer to
               process all of the assigned cases, and more cases thereby
               require multiple extension or more lengthy extensions before
               the completion of each brief.

WHEREFORE, the State prays that this Court will grant the requested

extension until July 10, 2015.

                                               Respectfully submitted,

                                               /s/ Jessica A. Caird

                                               JESSICA A. CAIRD
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               caird_jessica@dao.hctx.net
                                               TBC No. 24000608
                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      Thomas A. Martin
      Attorney at Law
      1018 Preston, Ste. 500
      Houston, TX 77002-1824
      tmartin@justice.com


                                                   /s/ Jessica A. Caird

                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608

Date: June 22, 2015